Citation Nr: 0922738	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dysthymia.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision that 
granted service connection and a 30 percent rating for 
dysthymia, effective January 22, 1999.  A hearing wias held 
with the undersigned Veterans Law Judge in February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The evidence of record is inconclusive as to the Veteran's 
current level of symptomatology, and whether the Veteran is 
unemployable due to his service-connected dysthymic disorder.  
The Veteran's most recent VA examination was conducted in 
December 2002.  At that time, the examiner diagnosed 
dysthymic disorder, assigned a GAF score of 55, and indicated 
that the Veteran's level of functioning had deteriorated.  
The examiner explained that if the Veteran continued to 
decline, it was likely that he would experience a major 
depressive episode.  The examiner further noted "job 
dissatisfaction and excessive absences" as Axis IV 
diagnoses.  In support of his claim, the Veteran submitted a 
June 2002 letter from his then-employer showing excessive 
usage of sick leave.  In July 2003 and February 2004 letters 
to the RO, the Veteran stated that his dysthymic 
symptomatology was affecting his employment.  

More recently, VA outpatient treatment records dated from 
July 2004 to July 2008 reflected GAF scores ranging from 50 
to 65, and showed continuing treatment for major depression, 
with new onset of panic attacks/panic disorder.  Such 
symptomatology is also consistent with the testimony provided 
by the Veteran at his February 2009 hearing.  

In light of the foregoing, and especially considering that 
the Veteran has not been examined for his service-connected 
condition in nearly 7 years, the RO must schedule a VA 
examination to determine the current nature of the Veteran's 
dysthymic disorder.  

In addition, since his submission of a request for a higher 
rating, the Veteran has testified he received treatment at 
the Candler Hospital in Savannah, Georgia, for multiple panic 
attacks.  There are no records from this facility in the 
claims file. 38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request." Such records could be useful in determining the 
current severity of the service connected disability.  VA 
must make an attempt to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(1) by 
obtaining a fully executed authorization 
from the Veteran for all relevant private 
treatment records regarding his dysthymia, 
including emergency room and other private 
treatment records from Candler Hospital in 
Savannah, Georgia, dated in 2006.  Request 
all relevant records and associate any 
obtained with the claims folder.

2. Ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(2) by 
obtaining all relevant VA treatment 
records and associating them with the 
claims folder, including, but not limited 
to, all record of current treatment for 
dysthymia.  

3.  After completing the above, the RO 
should then schedule the Veteran for a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected dysthymic disorder.  The 
examiner should describe how the symptoms 
of dysthymia affect the Veteran's social 
and industrial capacity.  The examiner 
should specifically elicit an accurate 
employment history from the Veteran.  If 
the Veteran is presently not working, the 
examiner is requested to indicate if the 
reason for the Veteran's unemployability 
is the service-connected dysthymia.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is imperative 
that the physicians include a definition 
of the numerical code assigned. Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

4.  Finally, the AMC should readjudicate 
the Veteran's claim for an initial 
disability rating in excess of 30 percent 
for his dysthymic disorder.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



